Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments, and amendments filed on July 14 2021, in which claims 1-11, 13-19, and 21-23 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0036430) in view of Pelletier et al. (US 2017/0367058).
Regarding claims 1, 13, Kim teaches an association method for a synchronization block and a paging-scheduling signaling message (i.e., the UE may perform measurement for the plural synchronization signal blocks. The scheduling (request channel resource)/signaling may correspond to a synchronization signal block having highest received power among the plural synchronization signal blocks [0018]), comprising: performing, by a terminal, beam scanning on a received synchronization block to obtain a synchronization block (i.e., the UE perform an initial cell search 
However, the preceding limitation is known in the art of communications. Given that Kim discloses the UE may perform measurement for the plural synchronization signal blocks; the scheduling request channel resource may correspond to a synchronization signal block having highest received power among the plural synchronization signal blocks [0018]. The UE always tracks the best beam for possible transmission/reception by performing beam measurement regardless of an "On duration" in the DRX mode ([0209], [0212]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have used as desired and as appropriate that the best beam (equivalent to a target synchronization block) when reception of a signal is referred to as beam scanning in order to maintain the overall throughput of the radio communication excellent.
Kim does not specifically teach determining, by the terminal, a paging-scheduling signaling message corresponding to the synchronization block according to a correspondence between the synchronization block and the paging-scheduling signaling message.

Regarding to claims 2, 14, Kim in view of Pelletier teaches all the limitation above. Kim further teaches demodulating, by the terminal, determined paging-scheduling signaling message (i.e., an NR supports a quasi-co-located (QCL) relationship between a paging DMRS message and the SS (equivalent to a 
Regarding to claims 3, 15, Kim in view of Pelletier teaches all the limitation above. Kim further teaches the correspondence between the synchronization block and the paging-scheduling signaling message is predetermined or pre-configured ([0156], [0198]-[0199]). 
Regarding to claims 4, 16, Kim in view of Pelletier teaches all the limitation above. Kim further teaches receiving, by the terminal, correspondence indication information, wherein the correspondence indication information is used for indicating the correspondence between the synchronization block and the paging-scheduling signaling message ([0168]-[0170]). 
Regarding to claims 5, 17, Kim in view of Pelletier teaches all the limitation above. Kim further teaches the correspondence indication information is used for indicating a time interval between the synchronization block and the paging-scheduling signaling message corresponding to the synchronization block ([0126], [0156], [0203]). 
Regarding to claims 6, Kim in view of Pelletier teaches all the limitation above. Kim further teaches receiving, by the terminal, the paging-scheduling signaling message according to a multiplexing mode of the synchronization block and the paging-scheduling signaling message, wherein the multiplexing mode is predetermined or pre-configured ([0128]-[0129], [0132], [0168], [0142]). 
Regarding to claims 9, 18, Kim in view of Pelletier teaches all the limitation above. Kim further teaches determining, by the terminal, the paging-scheduling signaling message corresponding to the target synchronization block according to the . 
Allowable Subject Matter
Claims 7, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11, 22, and 23 have been allowed for reasons recited in the previous office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 13-18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643